                  Case 3:21-cv-05440 Document 1 Filed 06/14/21 Page 1 of 13




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7

 8

 9     ISAAC WEST, individually,

10                                    Plaintiff,
11          vs.
12     TIGERCAT INTERNATIONAL, INC., a
       foreign corporation; HYDRA DYNE                  NO.
13     TECH, a foreign corporation; TRIAD
       MACHINERY, INC., a foreign                       COMPLAINT FOR DAMAGES
14     corporation; VONBERG VALVE, INC., a
       foreign corporation; RYCO                        Demand for Jury Trial
15     HYDRAULICS, a foreign corporation;
       HYDRAFORCE, INC., a foreign
16     corporation; KION GROUP AG, a foreign
       corporation d/b/a Linde Material
17     Handling; and JOHN DOES 1-100,
       inclusive,
18
                                   Defendants.
19

20
            Plaintiff, by and through his attorneys Darrell L. Cochran, Andrew S. Ulmer, and
21
     Alexander G. Dietz, and the law firm of Pfau Cochran Vertetis Amala PLLC, bring causes of
22
     action against the defendants, and allege the following.
23
                                       I.      INTRODUCTION
24

25
            1.1      This is a product defect action against Defendant Tigercat International, Inc.

26   (hereinafter “Tigercat”), Defendant Hydra Dyne Tech (hereinafter “Hydra Dyne”), Defendant




      COMPLAINT FOR DAMAGES - 1 of 13


                                                                         www.pcva.law
                  Case 3:21-cv-05440 Document 1 Filed 06/14/21 Page 2 of 13




 1   Triad Machinery, Inc. (hereinafter “Triad”), Defendant Vonberg Valve, Inc. (hereinafter

 2   “Vonberg”), Defendant RYCO Hydraulics (hereinafter “RYCO”), Defendant HydraForce, Inc.
 3
     (hereinafter “HydraForce”), and Defendant KION GROUP AG, d/b/a Linde Material Handling
 4
     (hereinafter “Linde”), and Defendants John Does 1-100 for their failure to manufacture and sell
 5
     safe and functional equipment for Plaintiff Isaac West, who was the purchaser of the 2020
 6
     Tigercat LX830D FELLER BUNCHER (hereinafter referred to as the “Feller Buncher”) which
 7

 8   was manufactured and/or sold by Defendants, and whose equipment, manufactured by

 9   Defendants, on information and belief experienced a sudden loss of hydraulic pressure,
10   resulting in the heavy steel clamshell hood snapping shut on Mr. West’s arm. Mr. West was
11
     forced to self-amputate to escape from the Feller Buncher and sustained substantial injuries
12
     which would not have occurred but for the defective product manufactured and sold by
13
     Defendants.
14

15
                                           II.    PARTIES

16          2.1      At all times relevant hereto, Plaintiff Isaac West was a resident of Cowlitz

17   County, Washington.

18          2.2      At all times relevant hereto, Defendant Tigercat was a foreign corporation
19
     organized under the laws of Ontario, Canada, with its principal place of business in Ontario,
20
     Canada. Tigercat does business in the State of Washington and/or placed manufactured goods
21
     in the stream of commerce with the knowledge that the goods will be sold and used in the State
22
     of Washington.
23

24          2.3      At all times relevant hereto, Defendant Hydra Dyne was a foreign corporation

25   organized under the laws of Ontario, Canada, with its principal place of business in Ontario,
26   Canada. Hydra Dyne does business in the State of Washington and/or places manufactured



      COMPLAINT FOR DAMAGES - 2 of 13


                                                                          www.pcva.law
                  Case 3:21-cv-05440 Document 1 Filed 06/14/21 Page 3 of 13




 1   goods in the stream of commerce with the knowledge that the goods will be sold and used in

 2   the State of Washington.
 3
            2.4      At all times relevant hereto, Defendant Triad was a foreign corporation
 4
     organized under the laws of the State of Oregon, with its principal place of business in Portland,
 5
     Oregon. Triad does business in the State of Washington and/or places manufactured goods in
 6
     the stream of commerce with the knowledge that the goods will be sold and used in the State of
 7

 8   Washington.

 9          2.5      At all times relevant hereto, Defendant Vonberg was a foreign corporation
10   organized under the laws of the State of Illinois, with its principal place of business in Itasca,
11
     Illinois. Vonberg does business in the State of Washington and/or places manufactured goods
12
     in the stream of commerce with the knowledge that the goods will be sold and used in the State
13
     of Washington.
14

15
            2.6      At all times relevant hereto, Defendant RYCO was a foreign corporation

16   organized under the laws of Melbourne, Australia, with its principal place of business in

17   Melbourne, Australia.      RYCO does business in the State of Washington and/or places
18
     manufactured goods in the stream of commerce with the knowledge that the goods will be sold
19
     and used in the State of Washington.
20
            2.7      At all times relevant hereto, Defendant HydraForce was a foreign corporation
21
     organized under the laws of the State of Illinois, with its principal place of business in
22

23   Lincolnshire, Illinois. HydraForce does business in the State of Washington and/or places

24   manufactured goods in the stream of commerce with the knowledge that the goods will be sold

25   and used in the State of Washington.
26




      COMPLAINT FOR DAMAGES - 3 of 13


                                                                            www.pcva.law
                  Case 3:21-cv-05440 Document 1 Filed 06/14/21 Page 4 of 13




 1          2.8      At all times relevant hereto, Defendant Linde was a foreign corporation

 2   organized under the laws of Hesse, Germany, with its principal place of business in Frankfurt,
 3
     Hesse, Germany. Linde does business in the State of Washington and/or places manufactured
 4
     goods in the stream of commerce with the knowledge that the goods will be sold and used in
 5
     the State of Washington.
 6
            2.9      Defendants John Does 1-100 designed, manufactured, distributed, and/or sold
 7

 8   the defective Feller Buncher that malfunctioned and resulted in the severe injuries of Plaintiff

 9   Isaac West. These defendants knew those products would be sold and distributed within the
10   state of Washington. These John Doe defendants will be identified more fully as their names
11
     are learned during discovery, but they will include the manufacturer(s), distributor(s), and
12
     seller(s) of the Feller Buncher that harmed Plaintiff. Any such individuals and entities are
13
     hereby on notice that they will be named as defendants in this case as soon as their identity is
14

15
     established.

16                                     III.    JURISDICTION

17          3.1      The Court has diversity jurisdiction over this action under 28 U.S.C. §

18   1332(a)(1). Plaintiff and Defendants are citizens of different states, and the amount in
19
     controversy exceeds $75,000.00.
20
            3.2      The Court has pendant and supplemental subject matter jurisdiction over the
21
     state law claims over the state law claims pursuant to 28 U.S.C. § 1367.
22
            3.3      This Court has personal jurisdiction over Defendants because Defendants
23

24   regularly conduct business in Washington; the unlawful conduct alleged in this Complaint

25   occurred in and/or emanated, in part, from Washington; and/or Defendants have sufficient
26   minimum contacts with Washington.



      COMPLAINT FOR DAMAGES - 4 of 13


                                                                          www.pcva.law
                   Case 3:21-cv-05440 Document 1 Filed 06/14/21 Page 5 of 13




 1                                             IV.     VENUE

 2           4.1      Venue is proper in this Court under 28 U.S.C. § 1391(b) because a substantial
 3   part of the events or omissions giving rise to Plaintiffs’ claims occurred in and/or emanated
 4
     from this District. These events and omissions included but are not limited to: Plaintiff resides
 5
     in this District, engaged in a consumer transaction with Tigercat in this District, and the facts
 6
     giving rise to this lawsuit occurred in this District.
 7

 8
             4.2      Venue is additionally proper because Defendants conduct business in this

 9   District and the incident occurred within this District.

10                                  V.      STATEMENT OF FACTS
11           5.1      During the relevant time period, Mr. West was employed at Isaac West
12
     Trucking, LLC. Mr. West is also the owner of Isaac West Trucking, LLC.
13
             5.2      In or around September, 2020, Mr. West purchased the Feller Buncher from
14
     Defendant Triad at its branch location in Tacoma, Washington. Mr. West proceeded to
15

16
     regularly operate the Feller Buncher as part of his business operations.

17

18

19

20

21

22

23

24

25

26




      COMPLAINT FOR DAMAGES - 5 of 13


                                                                           www.pcva.law
                  Case 3:21-cv-05440 Document 1 Filed 06/14/21 Page 6 of 13




 1          5.3      At the time Mr. West purchased the Feller Buncher, he already had three years,

 2   and thousands of hours, of experience operating similar equipment, including a 2017 model of
 3
     the Tigercat LX830D.
 4
            5.4      The Feller Buncher was designed, assembled, manufactured, distributed, and
 5
     sold by Defendants, and is marketed as providing for “Ultimate access to components and daily
 6
     service” and a “[f]ully opening, power operated clamshell style engine enclosure.”
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




      COMPLAINT FOR DAMAGES - 6 of 13


                                                                         www.pcva.law
                  Case 3:21-cv-05440 Document 1 Filed 06/14/21 Page 7 of 13




 1          5.5      The Feller Buncher’s hood is opened hydraulically using an electric pump and

 2   hydraulic cylinders. A switch located in the operator cab is used to open and close the hood.
 3
     Opening the hood provides an operator with access to the engine compartment, fuel tank,
 4
     hydraulic valves and filters, the hydraulic tank, and the hydraulic pump compartment.
 5

 6

 7

 8

 9

10

11

12

13

14          5.6      Upon information and belief, the Feller Buncher purchased by Mr. West passed
15
     a safety inspection by Weyerhaeuser following purchase as part of a monthly safety audit and
16
     was serviced by Defendant Triad after 100 hours of operation.
17
            5.7      On or around October 15, 2020, Mr. West was engaged in logging operations on
18
     Weyerhaeuser’s St. Helens Tree Farm near the Weyerhaeuser 5565 Road in Toutle,
19

20   Washington. Mr. West was the only person in the vicinity and was operating the Feller

21   Buncher.
22          5.8      While operating the Feller Buncher, Mr. West identified a ruptured hydraulic
23
     line near the cutting head of the Feller Buncher. This line was a component of a hydraulic
24
     system that was entirely separate from the hydraulic system which controls the Feller Buncher’s
25
     hood access hydraulic cylinders.
26




      COMPLAINT FOR DAMAGES - 7 of 13


                                                                          www.pcva.law
                  Case 3:21-cv-05440 Document 1 Filed 06/14/21 Page 8 of 13




 1          5.9      In an effort to replace the ruptured line, Mr. West ceased operating the Feller

 2   Buncher and opened the hood of the Feller Buncher to reach the main hydraulic system’s
 3
     pressure relief valve. Standing on the tracks and using his right arm, Mr. West reached up into
 4
     the Feller Buncher towards the main hydraulic system’s pressure relief valve.
 5

 6

 7

 8

 9

10

11

12

13

14

15
            5.10     Once Mr. West’s right arm was inside the Feller Buncher up to his mid-bicep,
16
     the hood suddenly, and without warning, snapped shut, breaking his arm, rupturing his skin and
17

18
     blood vessels, leading to blood loss, and trapping him.

19          5.11     The Feller Buncher hood experienced a sudden loss of hydraulic pressure when

20   it closed shut on Mr. West’s arm. Upon information and belief, the hood also closed on Mr.
21
     West’s arm due to a lack of a fail-safe system to prevent the Feller Buncher hood from snapping
22
     closed when the hood’s hydraulic cylinders experienced a sudden pressure loss or the hydraulic
23
     system’s check valve failed, resulting in a sudden pressure loss.
24
            5.12     Plaintiff incorporates additional facts regarding the causes for the product defect
25

26   and/or unsafe design uncovered in discovery.




      COMPLAINT FOR DAMAGES - 8 of 13


                                                                             www.pcva.law
                  Case 3:21-cv-05440 Document 1 Filed 06/14/21 Page 9 of 13




 1          5.13     Mr. West’s arm was broken when the hood closed, trapping him in place. For

 2   approximately half an hour, Mr. West unsuccessfully attempted to use his other arm to gain
 3
     access to the Feller Buncher’s operator cabin to access the control button to open the hood.
 4
     During this time, Mr. West was bleeding from the damage to his arm and began feeling dizzy.
 5
     He believed that he would die if unable to escape from the Feller Buncher.
 6
            5.14     To avoid bleeding out to certain death, Mr. West broke off the base of an antenna
 7

 8   attached to the Feller Buncher, using the jagged bottom edge to begin amputating his own right

 9   arm. After partially sawing through his own flesh and bone, Mr. West attempted to forcibly rip
10   his arm off to free himself from the Feller Buncher by throwing his whole-body weight off the
11
     tracks and away from the machine. This failed to dislodge him from the Feller Buncher, instead
12
     leaving him hanging from his partially amputated arm. After this attempt to escape was
13
     unsuccessful, he was forced to individually grab and forcibly tear apart his remaining connected
14

15
     blood vessels, muscle, and tendons to free himself from the Feller Buncher. Mr. West bled

16   profusely from his arm during his efforts to self-amputate and escape from the Feller Buncher.

17          5.15     After successfully breaking free from the hood, Mr. West got into his truck and
18
     drove himself away from the scene towards an area with cell phone reception. Mr. West used
19
     his cell phone charging cord to create an impromptu tourniquet because his amputated arm was
20
     continuously spurting blood. When he reached an area with cell phone reception he phoned for
21
     help. Mr. West travelled close to twenty miles to meet with an ambulance crew on the road,
22

23   where he was airlifted to Peace Health Southwest Medical Center in Vancouver, WA for

24   treatment.

25

26




      COMPLAINT FOR DAMAGES - 9 of 13


                                                                           www.pcva.law
                Case 3:21-cv-05440 Document 1 Filed 06/14/21 Page 10 of 13




 1            5.16    As a result of the incident with the hood of the Feller Buncher, Mr. West suffered

 2   permanent debilitating injuries, including permanent nerve damage and the loss of his right arm
 3
     up to approximately the mid-humerus.
 4
                                      VI.     CAUSES OF ACTION
 5
     A.       First Cause of Action – Products Liability - RCW 7.72.030
 6
              6.1     Plaintiff incorporates by reference and realleges the paragraphs above and
 7
     below.
 8
              6.2     Defendants designed, assembled, and thereby manufactured, distributed, and
 9
     sold a defective product, the Feller Buncher.
10
              6.3     The Feller Buncher was not reasonably safe as designed or manufactured, or was
11
     not reasonably safe because adequate warnings or instructions were not provided.
12
              6.4     The Feller Buncher was defectively designed and unreasonably dangerous
13
     because, at the time of manufacture, the likelihood that the Feller Buncher would cause Mr.
14
     West’s harm or similar harms, and the seriousness of those harms, outweighed the burden on
15
     defendants to design a Feller Buncher that would have prevented those harms and any adverse
16
     effect a practical, feasible alternative would have on the Feller Buncher’s usefulness. Upon
17
     information and belief, if Defendants had used a higher quality hydraulic system or failsafe
18
     system in the Feller Buncher, such as the ones sold by competitors, Mr. West would never have
19
     been injured.
20
              6.5     Given its defects, the Feller Buncher was not reasonably safe because it was
21
     unsafe to an extent beyond that which would be contemplated by the ordinary consumer. An
22
     ordinary consumer would not contemplate that the Feller Buncher’s hydraulic and fail-safe
23
     systems would simply fail to prevent the heavy steel hood of the Feller Buncher from quickly
24
     snapping shut.
25

26




      COMPLAINT FOR DAMAGES - 10 of 13


                                                                             www.pcva.law
                 Case 3:21-cv-05440 Document 1 Filed 06/14/21 Page 11 of 13




 1
               6.6    Alternatively, Defendants failed to exercise reasonable care in the manufacture
 2
     and design of the Feller Buncher.
 3
               6.7    Alternatively, Defendants breached express and implied warranties, including
 4
     but not limited to the warranty of merchantability and the warranty of fitness regarding the
 5
     Feller Buncher.
 6
               6.8    As a direct and proximate result of Defendants’ wrongful acts, the plaintiff was
 7
     injured, suffered physical disability and pain, emotional trauma, medical expenses, loss of
 8
     earnings and earning capacity, and other damages in an amount to be determined at trial.
 9
     Further, Plaintiffs claim consequential damages including costs and actual attorney fees.
10
     B.        Second Cause of Action – Product Liability – RCW 7.72.040
11             6.9    Plaintiffs incorporate by reference and realleges the paragraphs above and
12   below.
13             6.10   The Feller Buncher was marketed and sold by Defendants.
14             6.11   As the seller of the Feller Buncher, Defendants are liable for Plaintiff’s damages
15   caused by their negligence, breach of express warranties, and/or the intentional
16   misrepresentation of facts about the product by Defendants or the intentional concealment of
17   information about the product by Defendants pursuant to RCW 7.72.040(1).
18             6.12   Additionally, Defendants as product sellers are liable for the injuries to Plaintiff
19   to the same extent as a manufacturer pursuant to RCW 7.72.040(2).
20   C.        Third Cause of Action – Negligence
21             6.13   Plaintiff incorporates by reference and realleges the paragraphs above and

22   below.

23             6.14   Defendants are liable to Plaintiff because the harm to Plaintiff was caused by

24   their negligence in that they had a duty to exercise reasonable care in their design, manufacture,

25   distribution and sale of the Feller Buncher, and they breached that duty as described more fully

26   herein.




      COMPLAINT FOR DAMAGES - 11 of 13


                                                                              www.pcva.law
               Case 3:21-cv-05440 Document 1 Filed 06/14/21 Page 12 of 13




 1
            6.15    Defendants are further liable to Plaintiff because the harm was caused by their
 2
     negligence in that the defendants intentionally or negligently misrepresented that the Feller
 3
     Buncher was safe for the described use, when the defendants knew or should have known
 4
     otherwise. Upon information and belief, nowhere did the Feller Buncher or its operations
 5
     manuals warn Mr. West that the clamshell engine hood hydraulic system could fail, resulting
 6
     in the sudden closure of the hood. Mr. West reasonably relied upon those misrepresentations in
 7
     purchasing and using the Feller Buncher and would not have purchased or used the Feller
 8
     Buncher in the same manner if he knew those representations were false.
 9
            6.16    Defendants also had a duty to exercise reasonable care in warning users of the
10
     Feller Buncher of defects of which they knew or should have known, and upon information and
11
     belief, they breached that duty because defendants learned, or should have learned, about the
12
     danger of the Feller Buncher’s hood’s hydraulic system malfunctioning or failing to prevent the
13
     sudden closure of the hood, but they failed to exercise reasonable care in warning product users,
14
     including Mr. West, about that danger.
15

16                                  VII.    PRAYER FOR RELIEF

17          7.1     Plaintiff prays for judgment against Defendants, as follows:
18          7.2     For special damages for medical treatment expenses, the expenses of
19
     medication, and other special expenses, including lost wages, both in the past and continuing
20
     into the future, in amounts to be determined at the time of trial;
21
            7.3     For all general damages for pain and suffering, including physical and
22

23
     emotional, resulting from the acts complained of herein;

24          7.4     For such reasonable costs, attorney fees, prejudgment interest, punitive and other

25   exemplary damages allowed under law; and
26
            7.5     For such other and further relief as this Honorable Court determines just.



      COMPLAINT FOR DAMAGES - 12 of 13


                                                                           www.pcva.law
               Case 3:21-cv-05440 Document 1 Filed 06/14/21 Page 13 of 13




 1          Plaintiff specifically reserves the right to pursue additional causes of action, claims,

 2   and/or forms of relief other than those specifically outlined above, that are supported by the
 3
     facts pleaded herein or that may be supported by other facts that emerge during discovery.
 4
            DATED this 14th day of June, 2021.
 5

 6                                        PFAU COCHRAN VERTETIS AMALA PLLC

 7
                                          By:     /s/ Darrell L. Cochran       _
 8
                                                 Darrell L. Cochran, WSBA #22851
 9                                               darrell@pcvalaw.com

10                                                /s/ Andrew S. Ulmer         _
                                                 Andrew S. Ulmer, WSBA #51227
11                                               aulmer@pcvalaw.com
12
                                                 /s/ Alexander G. Dietz                    _
13                                               Andrew S. Ulmer, WSBA #54842
                                                 adietz@pcvalaw.com
14

15                                               Attorneys for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26




      COMPLAINT FOR DAMAGES - 13 of 13


                                                                            www.pcva.law
